[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is an eminent domain case in which the Commissioner of Transportation of the State of Connecticut took the within described premises for the layout, alteration. extension. widening. change of grade and improvement of Main Street. Conn. Route 111.
  Said premises consists of a certain parcel of land, together with all buildings thereon, and are situated in the Town of Trumbull, County of Fairfield and State of Connecticut. on the westerly side of present Main Street, Conn. Route 111. containing 16, 404 square feet, more or less. bounded and described as follows and shown on the map hereinafter referred to:
EASTERLY       — by present Main Street. Conn. Route 11.1. 53 feet:
    SOUTHERLY      — by land now or formerly of Michael G. Maloney et al, and Mario Petrucelli et al, each in part. 200 feet:
    WESTERLY       — by land now or formerly of Residential Renters and Investments, Inc., 108.6 feet;
NORTHEASTERLY  — by present Lorraine Street, 205 feet.
  Said premises are more particularly delineated on a map entitled: `TOWN OF TRUMBULL MAP SHOWING LAND ACQUIRED FROM CLAUDE J. ACKLEY, JR. ET AL BY THE STATE OF CONNECTICUT DEPARTMENT OF TRANSPORTATION ROUTE 111/15 INTERCHANGE SCALE 1:500 (1 cm = 5m) NOVEMBER 1997 JAMES F. BYRNES, JR. P.E. TRANSPORTATION CHIEF ENGINEER-BUREAU OF ENGINEERING AND HIGHWAY OPERATIONS". Revised 8/12/98, Sheet 1 of 1, (144-173-11) This is a total take.
The Commissioner of Transportation assessed damages at $140,000.
The owner of the above premises, Beatrice M. Ackley, of Trumbull has appealed such assessment. claiming inadequacy.
Testifying for the appellant was appraiser, Ralph A. Bowley, whose testimony was supported by three comparable sales, 474 Edison Rd., 420 Plattsville Rd. and 18 Parkway Drive. Edison Road sold for $189,900; Plattsville Road for $192,000 and Parkway Drive for $240,000. Adjusting CT Page 3277 for factors such as distance from subject, time, location, size, view, condition, gross living area Bowley arrived at a fair market value for subject property at $200,000.
Testifying for the State of Connecticut was Robert Vaughan who appraised that the fair market value of subject property at the date of taking. August 1999, was $140,000, based on comparables he found at 2117 Main Street, adjacent to subject and 20 and 30 Graham Place.
The court must discount Bowley's reliance on the respective locations of subject compared to Edison and Plattsville Roads. The court reviewed all the properties and where as subject is located at a heavily congested traffic area, comparables one and two are about a mile away in a quiet area.
The court finds that Vaughan erred in the gross living area listed for subject by about 150 square feet and dates of sales of his comparables were somewhat prior to the date of taking.
The court finds it difficult to place as much reliance in Vaughan as in Bowley simply because Vaughan relied largely on assessor's cards, his valuation date was approximately one year prior to the date of taking, and his experience consisted mainly of statewide transportation cases rather than properties in the area.
The court finds that the fair market value of subject property as of the date of taking is $170,000, and to this should be added an appraisal fee of $300.00. A deposit of $140,000 has been withdrawn by the appellant so that judgment may enter in the amount $30,300 together with interest at the statutory rate from the date of taking to the date of payment.
Belinkie, Judge Trial Referee